
	
		I
		112th CONGRESS
		1st Session
		H. R. 3646
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Ms. Sutton (for
			 herself, Mr. Turner of Ohio,
			 Mr. Conyers,
			 Ms. Linda T. Sánchez of California,
			 Ms. Zoe Lofgren of California,
			 Mr. Ryan of Ohio,
			 Mr. Lipinski,
			 Mr. Stark,
			 Mr. Jones,
			 Mr. Michaud,
			 Mr. Israel,
			 Mr. Peters,
			 Mr. Hastings of Florida,
			 Mr. Courtney,
			 Mr. Andrews,
			 Ms. Kaptur,
			 Mr. Johnson of Georgia,
			 Mr. Holden,
			 Mr. Yarmuth,
			 Mr. Murphy of Connecticut,
			 Mr. Critz,
			 Ms. Schakowsky,
			 Mr. Gene Green of Texas, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require foreign manufacturers of products imported
		  into the United States to establish registered agents in the United States who
		  are authorized to accept service of process against such manufacturers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Manufacturers Legal
			 Accountability Act of 2011.
		2.DefinitionsIn this Act:
			(1)Applicable
			 agencyThe term applicable agency means, with
			 respect to covered products—
				(A)described in
			 subparagraphs (A) and (B) of paragraph (3), the Food and Drug
			 Administration;
				(B)described in
			 paragraph (3)(C), the Consumer Product Safety Commission;
				(C)described in
			 subparagraphs (D) and (E) of paragraph (3), the Environmental Protection
			 Agency;
				(D)described in paragraph (3)(F), the National
			 Highway Traffic Safety Administration; and
				(E)described in
			 paragraph (3)(G)—
					(i)the
			 Food and Drug Administration, if the item is intended to be a component part of
			 a product described in subparagraph (A) or (B) of paragraph (3);
					(ii)the
			 Consumer Product Safety Commission, if the item is intended to be a component
			 part of a product described in paragraph (3)(C);
					(iii)the
			 Environmental Protection Agency, if the item is intended to be a component part
			 of a product described in subparagraph (D) or (E) of paragraph (3); and
					(iv)the
			 National Highway Traffic Safety Administration, if the item is intended to be a
			 component part of a product described in paragraph (3)(F).
					(2)CommerceThe
			 term commerce means trade, traffic, commerce, or
			 transportation—
				(A)between a place in
			 a State and any place outside thereof; or
				(B)which affects
			 trade, traffic, commerce, or transportation described in subparagraph
			 (A).
				(3)Covered
			 productThe term covered product means any of the
			 following:
				(A)Drugs, devices,
			 and cosmetics, as such terms are defined in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321).
				(B)A biological
			 product, as such term is defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
				(C)A consumer
			 product, as such term is used in section 3(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2052).
				(D)A chemical
			 substance or new chemical substance, as such terms are defined in section 3 of
			 the Toxic Substances Control Act (15 U.S.C. 2602), in its imported form.
				(E)A pesticide, as
			 such term is defined in section 2 of the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136).
				(F)A motor vehicle or motor vehicle equipment,
			 as such terms are defined in section 30102 of title 49, United States
			 Code.
				(G)An item intended
			 to be a component part of a product described in subparagraph (A), (B), (C),
			 (D), (E), or (F) but is not yet a component part of such product.
				(4)Distribute in
			 commerceThe term distribute in commerce means to
			 sell in commerce, to introduce or deliver for introduction into commerce, or to
			 hold for sale or distribution after introduction into commerce.
			3.Registration of
			 agents of foreign manufacturers authorized to accept service of process in the
			 United States
			(a)Registration
				(1)In
			 generalBeginning on the date
			 that is 180 days after the date on which the regulations are prescribed
			 pursuant to subsection (d) and except as provided in this subsection, the head
			 of each applicable agency shall require foreign manufacturers and producers of
			 covered products distributed in commerce to register an agent in the United
			 States who is authorized to accept service of process on behalf of such
			 manufacturer or producer for the purpose of any State or Federal regulatory
			 proceeding or any civil action in State or Federal court related to such
			 covered product, if such service is made in accordance with the State or
			 Federal rules for service of process in the State in which the case or
			 regulatory action is brought.
				(2)LocationThe
			 head of each applicable agency shall require that an agent of a foreign
			 manufacturer or producer registered under paragraph (1) be—
					(A)located in a State
			 chosen by the foreign manufacturer or producer with a substantial connection to
			 the importation, distribution, or sale of the products of the foreign
			 manufacturer or producer; and
					(B)an individual, domestic firm, or domestic
			 corporation that is a permanent resident of the United States.
					(3)Designation by
			 manufacturer or producer and acceptance by agentThe head of each applicable agency shall,
			 at a minimum, require a—
					(A)written
			 designation by a foreign manufacturer or producer with respect to which
			 paragraph (1) applies—
						(i)signed by an
			 official or employee of the foreign manufacturer or producer with authority to
			 appoint an agent;
						(ii)containing the
			 full legal name, principal place of business, and mailing address of the
			 manufacturer or producer; and
						(iii)containing a
			 statement that the designation is valid and binding on the foreign manufacturer
			 or producer for the purposes of this Act; or
						(B)written acceptance
			 by the agent registered by a foreign manufacturer or producer with respect to
			 which paragraph (1) applies—
						(i)signed by the
			 agent or, in the case in which a domestic firm or domestic corporation is
			 designated as an agent, an official or employee of the firm or corporation with
			 authority to sign for the firm or corporation;
						(ii)containing the
			 agent’s full legal name, physical address, mailing address, and phone number;
			 and
						(iii)containing a
			 statement that the agent accepts the designation and acknowledges that the
			 duties of the agent may not be assigned to another person or entity and the
			 duties remain in effect until withdrawn or replaced by the foreign manufacturer
			 or producer.
						(4)Applicability
					(A)In
			 generalParagraph (1) applies
			 only with respect to a foreign manufacturer or producer that exceeds minimum
			 requirements established by the head of the applicable agency under this
			 section.
					(B)FactorsIn determining the minimum requirements for
			 application of paragraph (1) to a foreign manufacturer or producer, the head of
			 the applicable agency shall, at a minimum, consider the following:
						(i)The
			 value of all covered products imported from the manufacturer or producer in a
			 calendar year.
						(ii)The
			 quantity of all covered products imported from the manufacturer or producer in
			 a calendar year.
						(iii)The frequency of
			 importation from the manufacturer or producer in a calendar year.
						(b)Registry of
			 agents of foreign manufacturers
				(1)In
			 generalThe Secretary of
			 Commerce shall, in cooperation with each head of an applicable agency,
			 establish and keep up to date a registry of agents registered under subsection
			 (a).
				(2)AvailabilityThe Secretary of Commerce shall make the
			 registry established under paragraph (1) available—
					(A)to the public in a
			 searchable format through the Internet website of the Department of Commerce;
			 and
					(B)to the
			 Commissioner responsible for U.S. Customs and Border Protection in a format
			 prescribed by the Commissioner.
					(c)Consent to
			 jurisdiction
				(1)In
			 generalA foreign manufacturer or producer of a covered product
			 that registers an agent under this section thereby consents to the personal
			 jurisdiction of the State and Federal courts of the State in which the
			 registered agent is located for the purpose of any judicial proceeding related
			 to such covered product.
				(2)Rule of
			 constructionParagraph (1)
			 shall not apply to actions brought by foreign plaintiffs where the alleged
			 injury or damage occurred outside the United States.
				(d)Regulations
				(1)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Commerce,
			 the Commissioner responsible for U.S. Customs and Border Protection, and each
			 head of an applicable agency shall prescribe regulations to carry out this
			 section.
				(2)Interagency
			 cooperationThe Secretary of
			 Commerce, the Commissioner responsible for U.S. Customs and Border Protection,
			 and each head of an applicable agency shall cooperate and consult with one
			 another for the purpose of—
					(A)prescribing
			 consistent regulations to the extent necessary for the effective and efficient
			 sharing of information and establishment of systems and procedures necessary to
			 carry out this section; and
					(B)establishing
			 minimum requirements described in subsection (a)(4), and to the extent
			 advisable and practicable for the purpose of establishing consistent minimum
			 requirements.
					4.Declaration to
			 U.S. Customs and Border Protection
			(a)DeclarationBeginning on the date that is 180 days
			 after the date on which the regulations required under section 3(d) are
			 prescribed, any person importing into the United States a covered product if
			 such product was manufactured or produced outside the United States shall
			 provide to U.S. Customs and Border Protection a declaration that—
				(1)the person has made appropriate inquiry as
			 to whether the manufacturer or producer of the covered product has complied
			 with the requirements of section 3, including by seeking appropriate
			 documentation from the exporter of the covered product and by consulting the
			 registry established pursuant to section 3(b); and
				(2)to the best of the
			 person’s knowledge, with respect to each importation of a covered product, the
			 foreign manufacturer or producer of the product has registered an agent in the
			 United States as required under section (3)(a).
				(b)PenaltiesAn
			 importer who fails to provide a declaration required under subsection (a), or
			 files a false declaration, shall be subject to the applicable penalty under
			 section 592 of the Tariff Act of 1930 (19 U.S.C. 1592) or under title 18,
			 United States Code, with respect to importation of a covered product.
			(c)Regulations
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Commissioner of U.S. Customs and Border Protection shall
			 prescribe regulations to carry out this section. The regulations shall provide
			 that the declaration of the importer required under subsection (a) shall
			 accompany the entry summary documentation or, in the case of repeated
			 transactions, may be submitted on an annual basis.
				(2)FormThe
			 regulations shall provide for the declaration to be submitted electronically
			 and maintained as an electronic record within the data management systems of
			 U.S. Customs and Border Protection.
				5.Reporting of
			 defects in covered products in foreign countries
			(a)Determination by
			 manufacturer or producerNot
			 later than 5 working days after determining to conduct a safety recall or other
			 safety campaign in a foreign country of a covered product that is identical or
			 substantially similar to a covered product offered for sale in the United
			 States, the manufacturer or producer of the covered product shall report the
			 determination to the head of the applicable agency.
			(b)Determination by
			 foreign governmentNot later than 5 working days after receiving
			 notification that the government of a foreign country has determined that a
			 safety recall or other safety campaign must be conducted in the foreign country
			 of a covered product that is identical or substantially similar to a covered
			 product offered for sale in the United States, the manufacturer or producer of
			 the covered product shall report the determination to the head of the
			 applicable agency.
			(c)Reporting
			 requirementsNot later than the date described in subsection (d),
			 the head of each applicable agency shall prescribe the contents of the
			 notification required by this section.
			(d)Effective
			 dateExcept as provided in subsection (c), this section shall
			 take effect on the date that is one year after the date of the enactment of
			 this Act.
			6.Study on
			 registration of agents of foreign food producers authorized to accept service
			 of process in the United StatesNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Agriculture and the Commissioner of
			 Food and Drugs shall jointly—
			(1)complete a study on the feasibility and
			 advisability of requiring foreign producers of food distributed in commerce to
			 register an agent in the United States who is authorized to accept service of
			 process on behalf of such producers for the purpose of any State or Federal
			 regulatory proceeding or any civil action in State or Federal court related to
			 such food products; and
			(2)submit to Congress
			 a report on the findings of the Secretary with respect to such study.
			7.Study on
			 registration of agents of foreign manufacturers and producers of component
			 parts within covered productsNot later than 2 years after the date of the
			 enactment of this Act, the head of each applicable agency shall—
			(1)complete a study
			 on determining feasible and advisable methods of requiring manufacturers or
			 producers of component parts within covered products manufactured or produced
			 outside the United States and distributed in commerce to register agents in the
			 United States who are authorized to accept service of process on behalf of such
			 manufacturers or producers for the purpose of any State or Federal regulatory
			 proceeding or any civil action in State or Federal court related to such
			 component parts; and
			(2)submit to Congress
			 a report on the findings of the head of the applicable agency with respect to
			 the study.
			8.Study on
			 enforcement of United States judgments relating to defective drywall imported
			 from ChinaNot later than 1
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall—
			(1)complete a study
			 on methods to enforce judgments of any State or Federal regulatory proceeding
			 or any civil action in State or Federal court relating to defective drywall
			 imported from the People’s Republic of China and distributed in commerce during
			 the period 2004 through 2007 and used in residential dwellings in the United
			 States; and
			(2)submit to Congress
			 a report on the findings of the Comptroller General with respect to the
			 study.
			9.Relationship with
			 other lawsNothing in this Act
			 shall affect the authority of any State to establish or continue in effect a
			 provision of State law relating to service of process or personal jurisdiction,
			 except to the extent that such provision of law is inconsistent with the
			 provisions of this Act, and then only to the extent of such
			 inconsistency.
		
